DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. U.S. Patent Application Publication 2016/0370644 A1 (the ‘644 reference, related to of-record US Patent 10,012,861).
The reference discloses in Figs. 1-3 and related text a display device as claimed.
Referring to claim 12, the ‘644 reference discloses a display device, comprising: 
a first display area (edge area); 
a second display area (non-edge area) adjacent to the first display area (edge area); 
a display panel (display region 141, paragraph(s) [0036]) disposed in the second display area (non-edge area) and not overlapping the first display area (edge area); and 
a light guide member (light deflection surface 111, 102, paragraph(s) [0036], [0042]) disposed in the first display area (edge area).
Referring to claim 13, the reference further discloses that:
the display panel (141) comprises a first pixel area (inner pixel area) and a second pixel area (edge pixel 144, paragraph(s) [0042]); and 
the light guide (111, 102) member overlaps the second pixel area (144) (see Fig. 2).
Referring to claim 14, the reference further discloses that the light guide member (111, 102) is configured to guide light emitted from the second pixel area (non-edge area) and transmit the light to the first display area (edge area) (paragraph(s) [0042]).
Referring to claim 15, the reference further discloses a semi-transmissive film (isolation film 13, which allow light 15 to go through, paragraph(s) [0037]) disposed on the light guide member (111, 102) and overlapping the second pixel area (144).

3.	Claims 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. U.S. Patent Application Publication 2017/0322361 A1 (the ‘361 reference, matured into US Patent 10,222,537 B2).
The reference discloses in Fig. 5 and related text a display device as claimed.
Referring to claim 12, the ‘361 reference discloses a display device, comprising: 
a first display area (DA2, paragraph(s) [0048]); 
a second display area (DA1, paragraph(s) [0048]) adjacent to the first display area (DA2); 
a display panel (the piece or portion including bottom part BC-B (paragraph(s) [0060]) and light sources LS, paragraph(s) [0053], see also Fig. 3) disposed in the second display area (DA1) and not overlapping the first display area (DA2); and 
a light guide member (LG, paragraph(s) [0046]) disposed in the first display area (DA2).
Referring to claim 17, the reference further discloses a diffraction pattern layer (diffuser DFF1, paragraph(s) [0085]) disposed on the light guide member (LG) in the first display area (DA2). 
	Referring to claim 20, although not explicitly disclosed, the diffraction pattern layer (DFF1) is configured to diffract light emitted from the display panel (the piece or portion including bottom part BC-B and light sources LS) to generate a replicated light emitting area, and the display device is configured to display the replicated light emitting area on the first display area (DA2).

Allowable Subject Matter
4.	Claims 1-11 are allowable over the prior art of record. 
s 16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a display device with all exclusive limitations as recited in claims 1, 16, 18 and 19, which may be characterized (claim 1) in that a corner display area is disposed between the first side display area and the second side display area, and in that a display panel overlaps the front display area and not overlapping the corner display area, (claim 16) the light guide member and the semi-transmissive film do not overlap the first pixel area in a thickness direction, (claim 18) in that the diffraction pattern layer comprises a plurality of diffraction patterns and a protective layer disposed on the plurality of diffraction patterns, or (claim 19) in a light emission pattern disposed between the light guide member and the diffraction pattern layer.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



02-22-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818